Case 1:20-cv-00215-DDD-SKC Document 17 Filed 05/20/20 USDC Colorado Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Daniel D. Domenico

        Civil Action No. 1:20-cv-00215-DDD-SKC

        AMERIPRISE FINANCIAL SERVICES, LLC,

                Petitioner,
        v.

        RANDOLPH W. GEORGE, JR.,

                Respondent.


             ORDER GRANTING MOTION FOR DEFAULT JUDGMENT


             Before the Court is Petitioner Ameriprise Financial Services, LLC’s
        (“Ameriprise”) motion for default judgment against Respondent Ran-
        dolph W. George Jr. Doc. 13. The Court GRANTS the motion for the
        reasons explained below.

             Mr. George was an Ameriprise franchisee until August 2018, when
        the parties’ terminated their franchise agreement. Doc. 1, ¶ 8.
        Ameriprise then initiated arbitration against Mr. George as provided by
        an arbitration agreement between them. Id. ¶ 9. In August 2019, an ar-
        bitration panel entered an award against Mr. George and in favor of
        Ameriprise for $555,419.17 plus post-award interest. Id. ¶¶ 12–13. This
        amount is comprised of $487,958.49 in compensatory damages,
        $59,175.08 in pre-award interest, $7,285.60 in attorney fees, and $1,000
        in costs. Id. ¶12. The arbitrators awarded Ameriprise post-award inter-
        est on the compensatory-damages portion of the award according to the
        following calculation: 16% per annum on $293,243.13 (for breach of a
        promissory note between the parties known as the Transition Note) and
        6.25% per annum on $192,912.78 (for breach of a promissory note


                                           -1-
Case 1:20-cv-00215-DDD-SKC Document 17 Filed 05/20/20 USDC Colorado Page 2 of 5




        between the parties known as the Working Capital Note). Id. ¶ 13; Doc.
        1-2 at p.3, ¶¶ 2–3. The arbitrators also awarded Ameriprise permanent
        injunctive relief, “requiring [Mr. George] to make a legally enforceable
        request to any new or subsequent employer to disgorge any bonuses to
        [Ameriprise] in order to repay all amounts owed to [Ameriprise] by [Mr.
        George].” Id. at p.3, ¶ 8.

              Ameriprise filed this action to confirm the arbitration award under
        the Federal Arbitration Act. Id. ¶¶ 18–23. Section 9 of Title 9 of the
        United States Code permits a party to an arbitration agreement to apply
        to a federal court to confirm an arbitration award within one year of
        entry of the award. Id. If a party wishes to modify or vacate the award,
        it must do so within three months of entry of the award. Id. § 12. If no
        such request to modify, vacate, or correct the award is made, the Court
        must confirm the award under the Act. Id. § 9.

              Mr. George has never moved to modify or vacate the arbitration
        award against him. Indeed, he has never appeared in this matter. Given
        Mr. George’s failure to appear, Ameriprise moved the clerk for entry of
        default under Federal Rule of Civil Procedure 55(a), Doc. 11, which the
        clerk entered on April 9, 2020, Doc. 12. That same day, Ameriprise
        moved the Court for entry of default judgment under Rule 55(b)(1), Doc.
        13.

              Under Rule 55(b), after the clerk enters default, a court must enter
        a default judgment against a party that has failed to plead or otherwise
        defend an action brought against it. Default judgment may be entered
        by     the   clerk   of   court   if   the   claim   is   for   “a   sum   cer-
        tain,” Fed. R. Civ. P. 55(b)(1), but in all other cases, “the party must ap-
        ply to the court for a default judgment.” Fed. R. Civ. P. 55(b)(2). The
        purpose of a default judgment is to protect a diligent party against an



                                               -2-
Case 1:20-cv-00215-DDD-SKC Document 17 Filed 05/20/20 USDC Colorado Page 3 of 5




        unresponsive adversary. In re Rains, 946 F.2d 731, 732–33 (10th Cir.
        1991).

           Before a court can enter default judgment, however, it must ensure
        it has jurisdiction over the matter. Dennis Garberg & Assocs., Inc. v.
        Pack-Tech Int’l Corp., 115 F.3d 767, 771 (10th Cir. 1997).

           The Court has subject matter jurisdiction under 28 U.S.C. § 1332(a),
        which grants jurisdiction to federal courts over suits between citizens of
        different states where the amount in controversy is in excess of $75,000.
        Here, there is diversity of citizenship between the parties: Ameriprise is
        a citizen of Minnesota, and Mr. George is a citizen of Colorado. Doc. 1,
        ¶¶ 2, 4. And the amount in controversy is more than $75,000.

           The Court also has personal jurisdiction over Mr. Randolph. The
        moving party bears the burden of proof to show that the Court has ju-
        risdiction over Mr. Randolph under Colorado’s long-arm statute and
        that he has minimum contacts with the state. Dennis, 115 F.3d at 771.
        But in the context of a motion for default judgment, the petitioner’s bur-
        den is a minimal one: the petitioner “need only make a prima facie show-
        ing on these two questions if the motion is decided only on the basis the
        parties’ affidavits and other written materials,” as it is here. Id.; see also
        Fed. Deposit Ins. Corp. v. Oaklawn Apartments, 959 F.2d 170, 174 (10th
        Cir. 1992) (explaining that well-pled allegations in complaint are ac-
        cepted as true for purposes of determining personal jurisdiction at plead-
        ing stage). Ameriprise satisfies this standard. It alleges that Mr. George
        is a resident of Colorado, which is sufficient for the Court to exercise
        general personal jurisdiction over a defendant. Doc. 1, ¶ 4; see also Good-
        year Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011)
        (“For an individual, the paradigm forum for the exercise of general ju-
        risdiction is the individual's domicile.”).



                                            -3-
Case 1:20-cv-00215-DDD-SKC Document 17 Filed 05/20/20 USDC Colorado Page 4 of 5




           Having assured it has jurisdiction over this matter, the Court’s task
        is relatively easy. Ameriprise asks for entry of default judgment against
        Mr. Randolph for a sum certain, the amount of damages awarded by the
        arbitrators ($555,419.17), plus post-award interest calculated on the
        portion of the award constituting compensatory damages pursuant to
        the formula discussed above: 16% per annum on $293,243.13 (the Tran-
        sition Note balance) and 6.25% per annum on $192,912.78 (the Working
        Capital Note balance) beginning September 21, 2019 and continuing
        through the date of the judgment. Ameriprise has proven these amounts
        by attaching the award to its motion to confirm the arbitration award.
        See Doc. 1, ¶ 13–14; see also Doc. 1-2 (arbitration award). Accordingly,
        entry of default judgment in this amount is proper. Ameriprise also asks
        the Court to enforce the injunctive relief awarded by the arbitrators. The
        Court likewise concludes this is proper under the Federal Arbitration
        Act, which requires the Court to confirm the award “unless the award is
        vacated, modified, or corrected.” 9 U.S.C. § 9.
           Accordingly, Ameriprise’s motion for entry of default judgment (Doc.
        13) is GRANTED, and the clerk is directed to enter default judgment
        against Mr. George as follows:

           Ameriprise is awarded the principal sum of $555,419.17, comprised
        in part of the Transition Note balance of $293,243.13 as well as the
        Working Capital Note balance of $192,912.78, together with pre-judg-
        ment interest from September 21, 2019 through the date of this judg-
        ment calculated as 16% per annum on the Transition Note balance of
        $293,243.13 as well as 6.25% per annum on the balance of $192,912.78;


                                           -4-
Case 1:20-cv-00215-DDD-SKC Document 17 Filed 05/20/20 USDC Colorado Page 5 of 5




           Ameriprise may recover from Mr. George post-judgment interest on
        the amounts above as provided by 28 U.S.C. § 1961; and

           Ameriprise is entitled to permanent injunctive relief, requiring Mr.
        George to make a legally enforceable request to any new or subsequent
        employer to disgorge any bonuses to petitioner in order to repay all
        amounts owed to petitioner by respondent under the Transition Note.

           Further, the case shall be closed.

        DATED: May 20, 2020                 BY THE COURT:




                                            Hon. Daniel D. Domenico




                                          -5-
